DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 1-5 and 8-25 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. In this case, claim 1 recites “non-metallic template”, such limitation is not described in the original disclosure.  Rather instant specification only discloses using MgO, mixed oxide such as silicates, carbonates, halides, sulfates, phosphates, polymers and additional templates as described in PCT/US17/17537(see published application US20200131040 para. [0041).  It is not readily apparent to one of ordinary skill in the art that all such described template material encompasses “non-metallic template” as that of instantly claimed.  Therefore, one of ordinary skill in the art cannot make and use such invention at the time of the invention being filed. 
Claim 3 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. In this case, claim 3 recites “the template around which the nanostructured carbon particles was formed comprised a porous particle”, but such limitation is not described in the original disclosure because instant specification only describes using MgO template derived from nesquehonite, but does not describes such MgO template around which the nanostructured carbon particles was formed comprised a porous particle” as that of instantly claimed, thus one of ordinary skill in the art cannot make and use such invention at the time of the invention being filed. 

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 1-5 and 8-25 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  In this case,  claim 1 first recite “a nanostructured carbon particles  having a multicellular structure and a particle diameter of 1mm or smaller, the multicellular structure comprising interconnected cells, a plurality of the cells comprising a hollow cavity having a diameter of 100 nm or smaller, around the cavity, a wall having a thickness of 100 nm or smaller”,   and claim 1 also recites “the interconnected cells and cavity of the multicellular structure inherit structure from a non-metallic template around the nanostructured carbon particle was formed”.   Firstly, it is noted that instant specification describes that carbon cell morphological structure can be inherited from the adopted template (see published application US20200131040 para. [0011]).  Since the recited nanostructured carbon already has specific diameter, hollow cavity diameter or wall thickness (i.e. specific structure or morphology), one of ordinary skill in the art is uncertain what other structure besides those specific particle size, cavity diameter and wall thickness already been recited can be inherited from the non-metallic template.   Secondly, based on the instant disclosure, the specific particle diameter, cavity diameter and wall thickness of carbon nanostructure are resulted from the adopted MgO rod derived from rod shaped nesquehonite having a high “aspect ratio” (e.g., length to width) greater than 10:1 template (see published application US20200131040 para. [0010], Fig. 1-2, [0043]-[0071], table 1-2).   But the claimed “non-metallic template” encompass a much broader scope (see published application US20200131040 para. [0041]) as compared to the adopted MgO template in the instant disclosure, hence, the inherited structure could be dramatically different as compared to the previously recited “multicellular structure and a particle diameter of 1mm or smaller, the multicellular structure comprising interconnected cells, a plurality of the cells comprising a hollow cavity having a diameter of 100 nm or smaller, around the cavity, a wall having a thickness of 100 nm or smaller”.  Therefore, one of ordinary skill in the art cannot ascertain the metes and bounds of such claimed “the interconnected cells and cavity of the multicellular structure inherit structure from a non-metallic template around the nanostructured carbon particle was formed”.  Therefore, such limitations render claims indefiniteness.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim 1-5 and 9-25 are rejected under 35 U.S.C. 103 as being unpatentable over Kourtakis et al  (US2013/0181676A1) in view of Zhang  et al  (CN103855413A). 
Kourtakis et al. discloses a composite comprising a polymeric binder and a composite sulfur carbon material wherein the carbon having average wall thickness of less than about 30 angstroms (i.e. 3 nm) and having three-dimensional framework comprising rings having a dimension in a pore diameter of 0.5 to 5 nm ([0017], [0052], [0053], example 1-8).   Kourtakis et al. teaches polymeric binder being mixed together with composite sulfur carbon material, therefore, between composite carbon particles having binder ([0097], [0106] etc.). Kourtakis et al further teaches the carbon microstructure aspects, such as pore volume, porosity, three dimensional framework and wall thickness etc. structure are inherited from the template used to synthesize such carbon microstructure ([0042], [0049]-[0053]). 
Kourtakis et al. already teaches carbon having nanosize pore and nanosized wall thickness of such pores, therefore, Kourtakis et al disclosed carbon nanostructure having a multicellular structure comprising interconnected cells having one or more walls formed by a template ([0018]-[0020], [0042], [0049]-[0053]), and one or more cavities with  wall(s)  around such cavities. 
Furthermore, Kourtakis et al. already teaches using template with specific framework and pore diameter, wall thickness to form carbon microstructure having specific wall size and pore diameter ([0042], [0049]-[0053], example 1-8).  It would have been obvious for one of ordinary skill in the art to adopt a suitable template with specific pore diameter and wall thickness via routine experimentation (See MPEP 2144. 05 II) thus help obtaining carbon nanostructure with desired pore diameter, having one or more walls having structure formed by such template, and having one or more cavities (pores) wherein each of the cavity around  by the one or more cell walls, i.e. help providing a carbon sulfur composite having selected physical structure aspects for intended uses as electrode as suggested by Kourtakis et al ([0106]-[0167], table III). 
Regarding claim 1,  Kourtakis et al does not expressly teach the carbon pore diameter being 10 nm or greater, aspect ratio of substantially less than 10:1, or a majority of cellular structure having a diameter of 1mm or smaller. 
Zhang et al teaches a porous carbon material having a hierarchical pore structure intersecting each other, wherein the hierarchical pores include mass transfer pores and deposition pores, and the deposition pores account for 40-95% of the total pore volume.  The mass transfer pores account for 4~55% of the total pore volume.  Zhang et al further teaches the deposition pore diameter is 5~90 nm, the mass transfer pore diameter is 0.1~6um, and the inter-mass transfer pore spacing (i.e. wall thickness) is 0.1~8um (claim 1, detailed description [0011], [0035], Fig. 2).   Zhang et al. further teaches using template having size range from a few nanometers to tens of microns (specifically magnesium carbonate etc. forming a composite nanoparticle and porous carbon material (claim 2-8, [0032], [0042], example 1-7), wherein such method is substantially the same as that of instant application of using template forming carbon nanostructure (see published application US2020/0131040 para. [0040]-[0050]).  Therefore, Zhang disclosed porous nanostructured carbon would be expected to have the same pore diameter being 10 nm or more, wall thickness can be 100 nm, aspect ratio of less than 10:1, and particle diameter being 1mm or smaller as that of instantly claimed. 
It would have been obvious for one of ordinary skill in the art to adopt such porous carbon to modify the composite material of Kourtakis et al. because adopting porous carbon having such pore diameter and wall thickness can help provide electrode having improved performance as suggested by Zhang ([0036], [0037]).   It would have been obvious for one of ordinary skill in the art to adopt a suitable template with specific size and needed adjustments via routine experimentation (See MPEP 2144. 05 II) thus help obtaining porous carbon nanostructure with desired pore diameter, wall thickness, aspect ratio and multicellular structure dimension thus help providing a porous carbon sulfur composite having selected physical structure aspects for intended uses as electrode as suggested by Kourtakis et al ([0106]-[0167], table III). 
Regarding claim 2, such limitations have been met as discussed above. 
Regarding claim 3, Zhang already teaches the template comprises adding foaming agent to the template to form pores in the template particles, therefore, template comprising porous particles (para. [0042]) and such template being removed (para. [0026], example 1-7). 
It would have been obvious for one of ordinary skill in the art to adopt such porous particles in the template material as shown by Zhang to modify the template of Kourtakis et al. because by doing so can help provide a carbon material having hierarchical pore structure of for battery discharge process as suggested by Zhang (para. [0042]). 
 Regarding claim 4,  Kourtakis et al. further teaches the polymeric binder being polyethylene oxide or polyvinylidene fluoride ([0073], example 1-8) wherein such polymeric binder are thermoplastic. 
Regarding claim 5, Kourtakis et al already teaches polymeric binder being polyethylene oxide ([0073]).   
It would have been obvious for one of ordinary skill in the art “obvious to try” such polyethylene oxide as polymeric binder to form a composite with carbon as shown by Kourtakis et al because adopting such well-known polyethylene oxide with chemical resistance, heat resistance and binding properties for help obtaining desired carbon composite material would have reasonable expectation of success for one of ordinary skill in the art (see MPEP 2143 KSR). 
Regarding claim 9-10, Kourtakis et al. discloses the sulfur loading amount in the carbon-sulfur composite can be more than 50% by weight, e.g.  ([0071]) and such composite further compounded with 1 to 17.5% by weight of polymeric binder ([0076], [0077]) wherein the composite of carbon-sulfur can be from 50-99% by weight.  Hence, the content of carbon overlapping with those of instantly claimed range, thus renders a prima facie case of obviousness (see MPEP 2144. 05 I). 
Regarding claim 11, Kourtakis et al. disclosed polymeric binder is being mixed to the carbon-sulfur composite having carbon nanostructure, wherein such method is substantially the same as that of instantly application for forming polymeric binder composited carbon with nanostructure (See published application US2020/0131040 para. [0064]-[0068]).  It would have been obvious for one of ordinary skill in the art to expect that same or substantially mixing of nanostructured carbon with same or substantially the same polymeric binder will results in same or substantially the same nanostructured carbon being non-covalently bonded to the polymeric binder. 
Regarding claim 12,  such limitation has been met as discussed above. 
Regarding claim 13,  Kourtakis et al. teaches the carbon nanostructure being electrically conductive ([0160]-[0167], table III). 
Regarding claim 14-16, Kourtakis et al. in view of Zhang already teaches a same or substantially the same composite comprising a same or substantially the same binder, therefore, same or substantially the same property, i.e., the composite having a density substantially less than the binder, and the composite having density of 0.8 g/cm3 (0.5 g/cm3) or less as those instantly claimed would be expected. 
Regarding claim 17-25,  Kourtakis et al. in view of Zhang teaches a same or substantially the same composite as that of instantly claimed, therefore, same or substantially the same properties, such as compressive strength, compressive modulus, specific strength, specific ultimate compressive strength and specific modulus as compared to a nanoporous material comprising only the binder  as those of instantly claimed would be expected. 
Claims 1-2 and 8-10, 12-25 are rejected under 35 U.S.C. 103 as being unpatentable over Hsieh et al  (Mechanical properties and toughness of carbon aerogel/epoxy polymer composites, J. Mater Sci (2015), 50:3258-3266).
Hsieh teaches a nanoporous carbon aerogel and epoxy polymer composite comprising walls and pores having average diameter of 20-30 nm (page 3259 Experimental section, Fig. 1-2).  Hsieh teaches such nanostructured carbon having multicellular structure comprising interconnected cells, wherein each cavity is enclosed by one or more cell wall (page 3259 preparation of carbon aerogel/epoxy nanocomposite, Fig. 1, page 3265 Conclusion section). Hsieh et al further teaches a plurality of cells having cell walls having wall thickness being 100 nm or less and the cavities having an aspect ratio being substantially less than 10:1 (Fig. 1 b). Since Hsieh disclosed carbon aerogel and epoxy polymer composite being nanocomosite, therefore, it would have been obvious for one of ordinary skill in the art to expect that such nanocomposite having particle size being 1mm or smaller. 
Regarding claim 1, Hsieh et al does not expressly teach the interconnected cells and cavity of the multicellular structure inherit structure from a non-metallic template.   However, this is a product by process limitation. Even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process (See § MPEP 2113 ).    In this case,  Hsieh et al already teaches a composite having nanostructured carbon having multicellular structure and a plurality of cells having interconnected pores wherein such connected pores having walls surrounding and enclosing them (Fig. 1-2, page 3259 Experimental section, Fig. 4, Fig. 8-9, page 3265 Conclusion section). 
 It would have been obvious for one of ordinary skill in the art to adopt such porous carbon aerogel to composite with polymer for help providing a desired composite material (with certain pore size and wall thickness) having improved toughness as suggested by Hsieh et al (page 3265 first two para.). 
Regarding claim 2 and 12,  such limitation has been met as discussed above. 
Regarding claim 8-10,  Hsieh et al further discloses the carbon comprise 0.5% by weight of the composite (page 3259 left col. 3rd para., Fig. 4, Conclusion section). 
Regarding claim 13, Hsieh et al disclosed nanostructured carbon is electrically conductive. 
Regarding claim 14-16, Hsieh et al. teaches a same or substantially the same composite comprising a same or substantially the same binder, therefore, same or substantially the same property, i.e., the composite having a density substantially less than the binder, and the composite having density of 0.8 g/cm3 (0.5 g/cm3) or less as those instantly claimed would be expected. 
Regarding claim 17-25, Hsieh et al. teaches using nanoporous carbon aerogel can improve the mechanical and thermal properties, e.g. Young’s modulus, Tensile strength, Fracture toughness etc. of the composite (bridging page 3261 last para.-page 3265 2nd para., table 1, Fig. 5-6, Fig 8-9, Conclusion section).  It would have been obvious for one of ordinary skill in the art to optimize the suitable nanoporous carbon aerogel and epoxy composite via routine experimentation (see MPEP 2144. 05 II)  for help obtaining a composite having same compressive strength, compressive modulus, specific strength, specific ultimate compressive strength and specific modulus as compared to a nanoporous material comprising only the binder  as those of instantly claimed.  Furthermore, Hsieh et al. already teaches a same or substantially the same composite as that of instantly claimed, therefore, same or substantially the same properties, such as compressive strength, compressive modulus, specific strength, specific ultimate compressive strength and specific modulus as those of instantly claimed would be expected. 

Response to Arguments
Applicant's amendments filed 04/29/2022 have been acknowledged thus previous 112 rejections have been withdrawn. 
Applicant’s arguments filed on 04/29/2022 have been fully considered but are moot in view of current rejections. 
In response to applicant’s arguments about Kourtakis et al.  disclosed nanosctructured carbon being impregnated with sulfur, it is noted that applicant previously claimed  “ substantially unimpregnated”,  and current claims do not recite “unimpregnated” limitation at all.   Secondly, instant claims recite open-end limitation “comprising”, wherein such language does not limit the composite comprising elements besides nanostructured carbon, nor limit presence of other elements besides carbon in the nanostructured carbon either. Furthermore, Kourtakis et al. and Zhang both teaches using templated method for form nanostructured carbon having multicellular structure of interconnected pores and wall around the pore, wherein such templated method is same or substantially the same as that of instantly claimed. 
In response to applicant’s arguments about the recited interconnected cells and cavity of the multicellular structure inherit from a non-metallic template and Hsieh not teaching using such template method, this is a product by process limitation. Even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process (See § MPEP 2113).    In this case, Hsieh et al already teaches a composite having nanostructured carbon having multicellular structure and a plurality of cells having interconnected pores wherein such connected pores having walls surrounding and enclosing them (Fig. 1-2, page 3259 Experimental section, Fig. 4, Fig. 8-9, page 3265 Conclusion section). 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUN LI whose telephone number is (571)270-5858. The examiner can normally be reached IFP.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ching-Yiu (Coris) Fung can be reached on 571-270-5713. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JUN LI/           Primary Examiner, Art Unit 1732